The opinion of the Court was delivered by
Todd, J.
The defendant was charged by information with cutting-one John Cullen with a razor with intent to murder, under Sec. 791r R. S.
He was convicted of inflicting a wound less than mayhem, an offense denounced by Sec. 794, R. S.
He appeals to this Court, and assigns as error that the verdict was not responsive to the charge and that the variance between the two-was fatal.
There have been frequent adjudications by this Court upon this point, and upon the authority of the same the assignment must be sustained. State vs. Murdock, 35 A., 729; State vs. Pratt, 10 A., 191; State vs. Johns, 32 A., 812.
It is therefore ordered, adjudged and decreed that the verdict of the jury and the sentence thereon be annulled, avoided and reversed, and the accused discharged. -